Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Response to Amendment and Arguments
Applicant’s amendment filed on December 16, 2021 has been entered and made of record.  Claims 1-20 are pending and are being examined in this application.
In light of Applicant’s amendments to the claims, the 102 rejection is withdrawn.
Applicant’s arguments with respect to 102 and 103 rejections have been considered, but are moot in view of the new ground(s) of rejection provided below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 and 8-19 are rejected under 35 U.S.C. 103 as being unpatentable over Arshad et al. (US Pub. 20140297670) in view of Foerg et al. (US Pub. 20040044729).
Referring to claim 1, Arshad discloses a system comprising: 
a processor; and memory in communication with the processor, storing instruction code executable by the processor to cause the processor to perform operations [fig. 8, CPU 810, RAM 820] that include: 

a first transformer rule that applies an adapter of a plurality of adapters, wherein the adapter modifies values of the set of data elements [figs. 6A and 6B; pars. 65-73; the XSL rules use pre-defined XSL functions for modifying data values (e.g., concat(), text(), etc.)]; and
a second transformer rule... [fig. 2; par. 44; note the set of transformation rules];
receiving a block of data from a file arranged according to the first structured data format [fig. 2; par. 44; note the input XML data]; 
executing the sequence of transformer rules in order to perform the structural changes to the block of data [fig. 2; pars. 46-48; an output portion is formed according to the set of transformation rules], wherein executing the first transformer rule includes applying the adapter to modify the values in the block of data specified by the first transformer rule [figs. 6A and 6B; pars. 65-73; note the pre-defined XSL functions (e.g., concat(), text(), etc.)]; and 
providing, for display, storage or function processing, the block of data as converted into the second structured data format by the sequence of transformer rules [fig. 2; pars. 36, 38, and 47; note providing of the output portion in the desired format].
Arshad does not appear to explicitly disclose that the second transformer rule does not apply any adapter of the plurality of adapters.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the data transformation taught by Arshad so that the set of transformation rules comprises rules for modifying one or more data keys, data values, data format, or data structure as taught by Foerg. The motivation for doing so would have been to facilitate transforming data into a desired format [Arshad, par. 38].
Referring to claim 2, Arshad discloses wherein the first structured data format corresponds to one of: JavaScript Object Notation (JSON), Extensible Markup Language (XML), a JAVA object, or a database table, and wherein the second structured data format corresponds to one of: JSON, XML, a JAVA object, or a database table [par. 38; note the input XML data].
Referring to claim 3, Arshad discloses wherein the set of data elements corresponds to one or more of: scalar values, records, objects, or arrays of objects or scalars [fig. 4A and 4B; pars. 55-56; note the different types of XML elements that may be included in the XML input data].
Referring to claim 4, Arshad discloses wherein each of the transformer rules is associated with a Java object, a JavaScript Object Notation (JSON) or Extensible Markup Language (XML) path that specifies the set of data elements to be converted [figs. 6A and 6B; pars. 66-73; each transformation rule specifies an input XML element (e.g., using XPath)].
Referring to claim 5, Foerg discloses wherein the first transformer rule specifies a field, wherein the second transformer rule specifies a change in format to be applied to a respective value of the values of the set of data elements associated with the field [par. 101; note the data transformation rule may modify one or more data keys, data values, data format, or data structure].
Referring to claim 8, Arshad discloses wherein executing the first transformer rule causes the processor to perform operations that include: generating, based on a type of the adapter, one or more new values from one or more of the values of the set of data elements [figs. 6A and 6B; pars. 65-73; note the pre-defined XSL functions (e.g., concat(), text(), etc.)].
Referring to claim 9, Arshad discloses wherein a new value of the one or more new values corresponds to one of: a result of a mathematical computation of the one or more values, outputting a textual portion associated with the one or more values that is specified by a pattern, a concatenation of the one or more values, or a lookup table value indexed according to one of the one or more values [figs. 6A and 6B; pars. 65-73; note the pre-defined XSL functions (e.g., concat(), text(), etc.)].
Referring to claim 10, see the rejection for claim 1, which incorporates the claimed method.
Referring to claim 11, see the rejection for claim 2.
Referring to claim 12, see the rejection for claim 3.
Referring to claim 13, see the rejection for claim 4.
Referring to claim 14, see the rejection for claim 5.
Referring to claim 15, see the rejection for claim 6.
Referring to claim 16, see the rejection for claim 7.
Referring to claim 17, see the rejection for claim 8.
Referring to claim 18, see the rejection for claim 9.
Referring to claim 19, see at least the rejection for claim 1. Arshad further discloses an article of manufacture including a non-transitory computer-readable medium, having stored thereon program instructions that, upon execution by a computing system, cause the computing system to perform the claimed operations [fig. 8, removable storage unit 840, CPU 810].

Claims 6, 7, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Arshad and Foerg in view of Gorelik et al. (US Pub. 20010047372).
Referring to claim 6, Arshad discloses wherein the set of data elements includes a plurality of records, wherein each of the plurality of records specifies a respective value of the values, comprising a key/value pair [par. 44; note the input XML data].
Arshad and Foerg do not appear to explicitly disclose wherein executing the first transformer rule causes the processor to perform operations that include: associating the respective value of each record associated with a particular key to a column in a database table.
However, Gorelik discloses wherein executing the first transformer rule causes the processor to perform operations that include: associating the respective value of each record associated with a particular key to a column in a database table [pars. 58-61; when converting an XML file to a relational data model, any element that contains PCDATA only (i.e., only values) and no attributes becomes a column].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the set of transformation rules taught by the combination of Arshad and Foerg to include transformation rules for converting the input XML data into a relational data model as taught by Gorelik. The motivation for doing so would have been to support hierarchical and relational components used to represent business data [Gorelik, par. 35].
Referring to claim 7, Arshad discloses wherein the set of data elements includes a plurality of records, wherein each of the plurality of records includes a hierarchy of objects [par. 44; note the input XML data].
Arshad and Foerg do not appear to explicitly disclose wherein executing the first transformer rule causes the processor to perform operations that include: recursively associating key/value pairs at each level of the hierarchy of objects to a database table associated with the level.

It would have been obvious to combine Gorelik with Arshad and Foerg for the same reasons provided above for claim 6.
Referring to claim 20, see the rejection for claim 7.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office Action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRACE PARK whose telephone number is (571) 270-7727 and fax number is (571) 270-8727.  The examiner can normally be reached M-F 8AM-5PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAMES TRUJILLO can be reached at (571) 272-3677.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov/.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.


/Grace Park/Primary Examiner, Art Unit 2157